Case 2:21-cv-01257-BRM-ESK Document 1-2 Filed 01/27/21 Page 1 of 21 PageID: 6




                   EXHIBIT A
Case 2:21-cv-01257-BRM-ESK Document 1-2 Filed 01/27/21 Page 2 of 21 PageID: 7

                                                                          Service of Process
                                                                          Transmittal
                                                                          12/28/2020
                                                                          CT Log Number 538799090
   TO:     Erik Podbutzky
           Transworld Systems Inc.
           500 Virginia Dr Ste 514
           Fort Washington, PA 19034-2707

   RE:     Process Served in New Jersey

   FOR:    Alltran Financial, LP (Domestic State: TX)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                  BRETT BYARS, PLTF. vs. ALLTRAN FINANCIAL, L.P., DFT.
   DOCUMENT(S) SERVED:               -
   COURT/AGENCY:                     None Specified
                                     Case # UNN00415720
   ON WHOM PROCESS WAS SERVED:       C T Corporation System, West Trenton, NJ
   DATE AND HOUR OF SERVICE:         By Process Server on 12/28/2020 at 10:37
   JURISDICTION SERVED :             New Jersey
   APPEARANCE OR ANSWER DUE:         None Specified
   ATTORNEY(S) / SENDER(S):          None Specified
   ACTION ITEMS:                     CT has retained the current log, Retain Date: 12/28/2020, Expected Purge Date:
                                     01/02/2021

                                     Image SOP

                                     Email Notification, Erik Podbutzky lawsuits@tsico.com

                                     Email Notification, Mosley Allen mosley.allen@alltran.com

                                     Email Notification, Richard Drezek legal.review@tsico.com

                                     Email Notification, James Schultz jschultz@sessions-law.biz

                                     Email Notification, Lori Schmitt lschmitt@sessions.legal

                                     Email Notification, Diana Orellana dorellana@sessions.legal

                                     Email Notification, Donielle Lambert dlambert@sessions.legal

                                     Email Notification, Marie Carter marie.carter@ursi.com

   REGISTERED AGENT ADDRESS:         C T Corporation System
                                     820 Bear Tavern Road
                                     West Trenton, NJ 08628
                                     866-401-8252
                                     EastTeam2@wolterskluwer.com




                                                                          Page 1 of 2 / WL
Case 2:21-cv-01257-BRM-ESK Document 1-2 Filed 01/27/21 Page 3 of 21 PageID: 8

                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       12/28/2020
                                                                                                       CT Log Number 538799090
   TO:         Erik Podbutzky
               Transworld Systems Inc.
               500 Virginia Dr Ste 514
               Fort Washington, PA 19034-2707

   RE:         Process Served in New Jersey

   FOR:        Alltran Financial, LP (Domestic State: TX)




   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 2 of 2 / WL
  Case 2:21-cv-01257-BRM-ESK Document 1-2 Filed 01/27/21 Page 4 of 21 PageID: 9



                                                         SUMMONS
Attorney(s) Alla Gulchina
                                                                                   Superior Court of
Office Address 150 Morris Avenue,2nd Floor
Town, State, Zip Code Springfield, NJ 07081                                           New Jersey
                                                                                   Union          kounty
Telephone Number 973-379-7500                                                     Law                Division
Attorney(s)for Plaintiff Brett Byars                                       Docket No: UNN-L-004157-20
BRETT BYARS,


         Plaintiff(s)
                                                                                    CIVIL ACTION
   vs.                                                                                SUMMONS
ALLTRAN FINANCIAL,L.P.


         Defendant(s)

From The State ofNew Jersey To The Defendant(s)Named Above:

      The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached
to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written
answer or motion and proof ofservice with the deputy clerk ofthe Superior Court in the county listed above within 35 days
from the date you received this summons, not counting the date you received it. (A directory ofthe addresses ofeach deputy
clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153 deptyclerklawrefpdf) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof ofservice with the Clerk ofthe Superior Court, Hughes Justice Complex,
P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State ofNew Jersey and a completed Case
Information Statement(available from the deputy clerk ofthe Superior Court) must accompany your answer or motion when
it is filed. You must also send a copy of your answer or motion to plaintiffs attorney whose name and address appear above,
or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file and serve a written
answer or motion (with fee of$175.00 and completed Case Information Statement) if you want the court to hear your
defense.

     If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs ofsuit. Ifjudgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or part ofthe judgment.

     If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153 deptyclerklawrelpdf.

                                                                  s/ Michelle M.Smith
                                                                         Clerk of the Superior Court
                                                                  by Alla Gulchina, a New Jersey attorney at law

DATED: 12/15/2020

Name of Defendant to Be Served:          lltran Financial, L.P.

Address of Defendant to Be Served: Corpora ion            st Company,820 Bear Tavern Road, West Trenton, NJ 08628




Revised 11/17/2014, CN 10792-English (Appendix XII-A)
Case 2:21-cv-01257-BRM-ESK    Document
      UNN-L-004157-20 12/14/2020          1-2PgFiled
                                 3:16:16 PM           01/27/21
                                                1 of 14 Trans ID: Page 5 of 21 PageID: 10
                                                                  LCV20202272634




  Philip Stern
  Andrew Thomasson
  Alla Gulchina
  STERN•THOMASSON LLP
  150 Morris Avenue, 2nd Floor
  Springfield, NJ 07081-1315
  (973) 379-7500
  Attorneys for Plaintiff Brett Byars


  BRETT BYARS, individually and on behalf of all              SUPERIOR COURT OF NEW JERSEY
                                                               LAW DIVISION—UNION COUNTY
  others similarly situated,
                                                                            Civil Action
                                   Plaintiff,
                                                              Docket No. UNN-L-                      -20
                   vs.
                                                              CLASS ACTION COMPLAINT
  ALLTRAN FINANCIAL, LP,                                          AND JURY DEMAND
                                                           WITH CERTIFICATIONS PURSUANT TO
                                   Defendant.                     R. 1:38-7 AND R. 4:5-1



         Brett Byars, ("Plaintiff' or "BYARS"), individually and on behalf of all others similarly

  situated, by way of Complaint against Defendant, ALLTRAN FINANCIAL, ("Defendant" or

  "ALLTRAN"); says:

                                      NATURE OF THE ACTION.

         1.        This action stems from the ALLTRAN'S conduct when attempting to collect

  consumer debts in violation of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C.

  § 1692 et seq.

                                                    PARTIES

         2.        Plaintiff is a natural person.

         3.        At all times relevant to this Complaint, Plaintiff was a citizen of the State of New

  Jersey, residing in Union County.

         4.        At all times relevant to the factual allegations of this Complaint, ALLTRAN was

  a for-profit corporation formed under the laws of the State of Texas.


                                                                                             page 1 of 14
Case 2:21-cv-01257-BRM-ESK    Document
       UNN-L-004157-20 12/14/2020         1-2 PgFiled
                                  3:16:16 PM          01/27/21
                                                 2 of 14 Trans ID:Page 6 of 21 PageID: 11
                                                                   LCV20202272634




         5.      BYARS is informed and believes, and on that basis alleges, that ALLTRAN

  maintains its principal business address at 5800 North Course Drive, Houston, Texas.

         6.      On information and belief, ALLTRAN can be served at this Registered Agent

  located at Corporation Trust Company,820 Bear Tavern Road, West Trenton, NJ 08628.


                                   JURISDICTION AND VENUE.

         7.      Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C.

  § 1331.

         8.      Venue is appropriate in this district pursuant to28 U.S.C. § 1391 because the

  events giving rise to the claims occurred within this judicial district, and because ALLTRAN

  regularly transacts business within this judicial district and, therefore, resides in the State of New

  Jersey within the meaning of28 U.S.C. § 1391(b) and (c).

                              LEGAL BASES FOR FDCPA CLAIMS.

         9.      The legal bases for the claims arising under the FDCPA are set forth in the

  attached Schedule "A".


                                   III. ALLEGATIONS OF FACT

         10.     ALLTRAN regularly collects or attempts to collect debts allegedly owed to others

  which were incurred primarily for personal, family or household purposes.

         1 1.    ALLTRAN is in the business of collecting defaulted debts or alleged debts of

  natural persons.

         12.     When attempting to collect debts, ALLTRAN uses the mails, telephone, interne,

 and other instruments of interstate commerce.




                                                                                            page 2 of 14
Case 2:21-cv-01257-BRM-ESK    Document
       UNN-L-004157-20 12/14/2020         1-2 PgFiled
                                  3:16:16 PM          01/27/21
                                                 3 of 14 Trans ID:Page 7 of 21 PageID: 12
                                                                  LCV20202272634




          13.     ALLTRAN mailed, or caused to be mailed, a letter dated December 13,2019

 ("the Letter") to Plaintiff.

          14.     A true and correct copy of the Letter is attached as Exhibit A,except that portions

  of the Letter are redacted.

          15.     ALLTRAN asserted that Plaintiff incurred or owed a financial obligation("Debt")

  to Credit One Bank N.A. which was then purchased by LVNV Funding, LLC.

          16.     The Debt arose from one or more transactions which were for Plaintiff's personal,

  family, and household purposes.

          17.     The Debt was placed with, obtained by or assigned to ALLTRAN for the purpose

  of collecting or attempting to collect the Debt.

          18.    The Letter identified the "Account Balance" as $620.25.

          19.    The heading ofthe Letter stated:"NOTICE OF COLLECTION AND

  SETTLEMENT OFFERS".(emphasis in original)

          20.    The Letter offers BYARS with three settlement options: "1. Settle your account

  now in 1 lump sum payment of$434.18. This is a savings of30% on your outstanding balance.

  2. Extend your time and settle your account in 5 monthly payments of$82.70 and 1 monthly

  payment of $82.77. This is a savings of20% on your outstanding balance. 3. Further extend your

  time and settle your account in 11 monthly payments of$46.52 and 1 monthly payment of

  $46.51."

         21.     The letter continues by stating:"No take advantage of this opportunity to settle

  your account, call Michael Kvistero at 866-511-6151. These offers are valid for at least 45 days

 from the date of this letter. If you wish to make a payment proposal after that time, or if you need

  additional time to respond to these offers, please call us to discuss it. We are not obligated to

  renew these offers."


                                                                                            page 3 of 14
Case 2:21-cv-01257-BRM-ESK    Document
       UNN-L-004157-20 12/14/2020         1-2 PgFiled
                                  3:16:16 PM          01/27/21
                                                 4 of 14 Trans ID:Page 8 of 21 PageID: 13
                                                                   LCV20202272634




         22.     Upon receiving and reading the Letter, BYARS was uncertain as to the deadline

  of acceptance and payment of the settlement offers.

         23.     The Letter did not clarify a specific deadline for which BYARS could potentially

  send a payment and it be considered on time.

         24.     The Letter failed to state a deadline the payments would need to be sent or

  received for the settlement offer to be considered accepted, which impacted BYARS' ability to

  accept any of the settlement offers presented by ALLTRAN.

         25.     The least sophisticated consumer is likely to be misled as to this material term

  regarding the settlement offers.

         26.     The statement,"We are not obligated to renew these offers" is materially false,

  deceptive, and misleading because ALLTRAN is always obligated by the creditor to renew the

  offer stated in the Letter except when the creditor has recalled the account, or the consumer has

  sought bankruptcy protection.

         27.     The statement,"We are not obligated to renew these offers" is a materially false

  statement because it influences the unsophisticated consumer's decision to pay the Debt.

         28.     ALLTRAN's false and misleading statements that"we are not obligated to renew

  this offer" were materially false, deceptive, and misleading, because they influence the least

  sophisticated consumer's decision to accept one of the offers out of fear that they might not be

  renewed.

         29.     The Letter deprived BYARS and other similarly situated New Jersey residents of

  non-misleading information in connection with ALLTRAN'S attempt to collect a debt.




                                                                                          page 4 of 14
Case 2:21-cv-01257-BRM-ESK    Document
       UNN-L-004157-20 12/14/2020         1-2 PgFiled
                                  3:16:16 PM          01/27/21
                                                 5 of 14 Trans ID:Page 9 of 21 PageID: 14
                                                                   LCV20202272634




                                        CLASS ALLEGATIONS


         30.       Plaintiff brings this action individually and as a class action on behalf of all other

  persons similarly situated pursuant to R. 4:32.

         31.       Subject to discovery and further investigation which may cause Plaintiff to

  modify the following class definition at the time Plaintiff moves for class certification, Plaintiff

  defines the "Class," including the "Class Period," as set forth in the attached Schedule "2".


         32.       Subject to discovery and further investigation which may cause Plaintiff to

  modify the following definition of the "Class Claims" at the time Plaintiff moves for class

  certification, Plaintiff defines the Class Claims as set forth in the attached Schedule "3".

         33.      Based on discovery and further investigation (including, but not limited to,

  Defendants' disclosure of class size and net worth), Plaintiff may,in addition to moving for class

  certification using modified definitions of the Class, Class Claims, and the Class Period, seek

  class certification only as to particular issues as allowed under R. 4:32-2(d).

         34.      The identity of each member of the Class is readily ascertainable from

  ALLTRAN's records.

         35.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of R. 4:32-1(a) because there is a well-defined community interest in

  the litigation in that:
              35.01.       Numerosity. Plaintiff is informed and believes, and on that basis
                   alleges, that the members ofthe Class are so numerous that joinder of all
                   members would be impractical.

               35.02.     Commonality. Common questions oflaw and fact exist as to all
                  members ofthe Class, the principal issues are whether ALLTRAN's letter
                  violates the FDCPA (including, but not limited to 15 U.S.C. §§ 1692e,
                  1692e(2)(A), 1692(10), 1692f, and 1692f(1).




                                                                                              page 5 of 14
Case 2:21-cv-01257-BRM-ESK    Document
       UNN-L-004157-20 12/14/2020         1-2 Pg
                                  3:16:16 PM   Filed
                                                 6 of 01/27/21
                                                      14 Trans ID:Page 10 of 21 PageID: 15
                                                                   LCV20202272634




             35.03.    Typicality. Plaintiff's claims are typical of the claims of the class
                members. Plaintiff and all members ofthe Class have claims arising out of
                ALLTRAN's common and uniform course ofsending dunning letters to
                consumers with misleading and deceptive language with respect to presenting
                settlement offers that are open for at least forty-five(45)days without a
                deadline to pay and informing the consumer that"we are not obligated to
                renew these offers."

             35.04.     Adequacy. Plaintiff will fairly and adequately protect the interests of
                the class members insofar as he has no interests that are averse to the absent
                class members. Plaintiff is committed to vigorously litigating this matter.
                Plaintiff has also retained counsel experienced in handling consumer lawsuits,
                complex legal issues, and class actions. Neither Plaintiff nor his attorneys
                have any interests which might cause them not to vigorously pursue the
                instant class action lawsuit.

  This action may be maintained as a"B la-class", a "B2-class", a "B3-class", or a hybrid of any

  two or all three types however, at the time of commencing this action, Plaintiff expects to seek

  certification of a class under R. 4:32-1(b)(3) because:
             (a) the questions of law and fact common to members of the Class appear to

                  predominate over any questions affecting an individual member; and


           (b) a class action would be superior to other available methods for the fair and

                  efficient adjudication of the controversy because individual joinder of all

                  members would be impracticable, class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a

                  single forum efficiently and without unnecessary duplication of effort and

                  expense that individual actions would engender, an important public interest

                  will be served by addressing the matter as a class action, substantial expenses to

                  the litigants and to the judicial system will be realized, and difficulties are

                  unlikely in the management of a class action.




                                                                                            page 6 of 14
Case 2:21-cv-01257-BRM-ESK    Document
       UNN-L-004157-20 12/14/2020         1-2 Pg
                                  3:16:16 PM   Filed
                                                 7 of 01/27/21
                                                      14 Trans ID:Page 11 of 21 PageID: 16
                                                                   LCV20202272634




                     CAUSE OF ACTION FOR VIOLATIONS OF THE FDCPA

          36.       Plaintiff realleges and incorporates by reference the allegations in the preceding

   paragraphs of this Complaint.

          37.       ALLTRAN is a "debt collector" within the meaning of 15 U.S.C. § 1692a(6).

          38.       The Debt is a "debt" within the meaning of 15 U.S.C. §1692a(5).

          39.      Plaintiff is a "consumer" within the meaning of 15 U.S.C. § 1692a(3).

         40.       The Letter was an attempt to collect a "debt" within the meaning of 15 U.S.C.

  §1692a(5).

         41.       The Letter violated the FDCPA in one or more of the following ways:


                41.01.    Using false, deceptive, or misleading representations and/or means in
                   connection with the collection of any debt, which constitutes a violation of 15
                   U.S.C. §1692e, including, but not limited to:

                              (A) Using any false, deceptive, or misleading representation or
                                 means in connection with the collection of any debt 15 U.S.C.
                                 § 1692e;

                              (B)Falsely representing the character, status or amount ofthe Debt
                                 in violation of 15 U.S.C. § 1692e(2)(A);

                              (C)Using a false representation and/or deceptive means to collect
                                 or attempt to collect any debt or to obtain information
                                 concerning a consumer in violation of 15 U.S.C. § 1692e(10);
                                 and,

                              (D)Using unfair or unconscionable means to collect or attempt to
                                 collect a debt in violation of 15 U.S.C. § 1692f, including, but
                                 not limited to, the attempt to collect an amount which is not
                                 expressly authorized by the agreement creating the debt or
                                 otherwise permitted by law in violation of 15 U.S.C.
                                 § 1692f(1).


  Based on any one of those violations, ALLTRAN is liable to Plaintiff and the Class for damages,

  attorney's fees and costs under 15 U.S.C. § 1692k.



                                                                                             page 7 of 14
Case 2:21-cv-01257-BRM-ESK    Document
       UNN-L-004157-20 12/14/2020         1-2 Pg
                                  3:16:16 PM   Filed
                                                 8 of 01/27/21
                                                      14 Trans ID:Page 12 of 21 PageID: 17
                                                                   LCV20202272634




                                       PRAYER FOR RELIEF

   WHEREFORE,Plaintiff respectfully requests the Court enterjudgment against Defendant,

   ALLTRAN FINANCIAL, LP, as follows:
          41.02.     An order certifying that the Cause of Action may be maintained as a
             class pursuant to R. 4:32 including defining the class, defining the class
             claims, and appointing Plaintiff as the class representative and the
             undersigned attorney as class counsel;

             41.03.    An award of statutory damages for Plaintiff pursuant to 15 U.S.C.
                § 1692k(a)(2)(A) and § 1692k(a)(2)(B)(i);

             41.04.    An award of statutory damages for the Class pursuant to 15 U.S.C.
                § 1692k(a)(2)(B)(ii);

             41.05.    Attorney's fees, litigation expenses, and costs pursuant to 15 U.S.C.
                § 1692k(a)(B)(3); and

            41.06.       For such other and further relief as may be just and proper.

                                           JURY DEMAND

         Plaintiff demands trial by jury on all issues so triable.

                                                 STERN•THOMASSON LLP
                                                 Attorneys for Plaintiff, Brett Byars


                                                               s/Philip D. Stern
   DATED:         December 14, 2020                             Philip D. Stern

                                                           s/Andrew T. Thomasson
   DATED:         December 14, 2020                         Andrew T. Thomasson

                                                               s/Alla Gulchina
   DATED:        December 14, 2020                              Alla Gulchina




                        CERTIFICATIONS PER R.1:38-7 AND R.4:5-1

         As required by R. 1:38-7: "I certify that confidential personal identifiers have been
  redacted from documents now submitted to the court, and will be redacted from all documents
  submitted in the future in accordance with Rule 1:38-7(b)." The term "confidential personal


                                                                                        page 8 of 14
Case 2:21-cv-01257-BRM-ESK     Document
        UNN-L-004157-20 12/14/2020         1-2 Pg
                                   3:16:16 PM   Filed
                                                  9 of01/27/21
                                                      14 Trans ID:Page 13 of 21 PageID: 18
                                                                   LCV20202272634




   identifiers" is defined by Rule 1:38-7(a).

           As required by R. 4:5-1: I certify that the matter in controversy is not the subject of any
   other court action or arbitration proceeding, now or contemplated, and that no other parties
   should be joined in this action.



                                                  STERN•THOMASSON LLP
                                                  Attorneys for Plaintiff, Brett Byars

                                                               s/Philip D. Stern
    DATED:         December 14, 2020                            Philip D. Stern

                                                           s/Andrew 7'. Thomasson
   DATED:          December 14, 2020                        Andrew T. Thomasson

                                                                s/Alla Gukhina
   DATED:          December 14, 2020                             Alla Gulchina




                      DESIGNATION OF TRIAL COUNSEL PER R.4:25-4

         Pursuant to R. 4:25-4, Plaintiff designates Philip D. Stern, Andrew T. Thomasson and
  Alla Gulchina as trial counsel.

                                                  STERN•THOMASSON LLP
                                                  Attorneys for Plaintiff, Brett Byars

                                                               s/Philip D. Stern
   DATED:          December 14, 2020                            Philip D. Stern

                                                           s/Andrew 7'. Thomasson
   DATED:          December 14, 2020                        Andrew T. Thomasson

                                                               s/Alla Gulchina
   DATED:         December 14, 2020                             Alla Gulchina




                                                                                            page 9 of 14
Case 2:21-cv-01257-BRM-ESK    Document
       UNN-L-004157-20 12/14/2020          1-2 PgFiled
                                  3:16:16 PM      10 of01/27/21    Page
                                                        14 Trans ID:     14 of 21 PageID: 19
                                                                     LCV20202272634




                                     SCHEDULE "1"
               LEGAL BASES FOR CLAIMS ARISING UNDER THE
                   FAIR DEBT COLLECTION PRACTICES ACT

      First.      The FDCPA "covers              "[a] basic tenet of the Act is that all
  conduct taken in connection with the            consumers, even those who have
  collection of any debt." McLaughlin v.          mismanaged theirfinancial affairs
  Phelan Hallinan & Schmieg, LLP,756             resulting in default on their debt, deserve
  F.3d 240(3rd Cir. 2014)(internal               ' the right to be treated in a reasonable and
  quotation marks omitted). The Act"was          civil manner."FTC,supra, 502 F.3d at
   passed to promote ethical business             165(emphasis added) quoting Bass v.
   practices by debt collectors." Sullivan v.    Stolper, Koritzinsky, Brewster & Neider,
  Equifax, Inc., CIV.A. 01-4336, 2002 WL         S.C., 111 F.3d 1322, 1324(7th Cir. 1997).
  799856(E.D. Pa. Apr. 19, 2002). The Act             Third.     "Congress also intended the
   was necessary because existing consumer       FDCPA to be self-enforcing by private
  protection laws were inadequate as             attorney generals [sic]." Weiss v. Regal
  demonstrated by abundant evidence of            Collections, 385 F.3d 337,345(3d Cir.
  abusive, deceptive, and unfair debt            2004)."In order to prevail, it is not
  collection practices by many debt              necessary for a plaintiff to show that she
  collectors which contributed to the             herself was confused by the
  number of personal bankruptcies, marital       communication she received; it is
  instability, loss ofjobs, and invasions of     sufficient for a plaintiff to demonstrate
  individual privacy. 15 U.S.C. §§ 1692(a)       that the least sophisticated consumer
  and 1692(b). Thus, Congress adopted the         would be confused." Jacobson v.
  FDCPA with the "express purpose to             Healthcare Fin. Services, Inc., 516 F.3d
  eliminate abusive debt collection practices    85,91 (2d Cir. 2008); and, see, Gonzales
  by debt collectors, and to insure that those   v. Arrow Fin. Services, LLC,660 F.3d
  debt collectors who refrain from using          1055 (9th Cir. 2011)."Thus, the FDCPA
  abusive debt collection practices are not      enlists the efforts of sophisticated
  competitively disadvantaged." Jerman v.        consumers ... as private attorneys general
  Carlisle, McNellie, Rini, Kramer & Ulrich      to aid their less sophisticated counterparts,
  LPA,559 U.S. 573(2010)(internal quotes         who are unlikely themselves to bring suit
  and ellipsis omitted; emphasis added); 15      under the Act, but who are assumed by the
  U.S.C. § 1692(e).                              Act to benefit from the deterrent effect of
      Second.     The Act is not concerned       civil actions brought by others." Jensen v.
  with whether the consumer owes the debt.       Pressler and Pressler, LLP,791 F.3d 413,
  "Congress recognized that 'the vast            419(3rd Cir. June 30, 2015)(internal
  majority ofconsumers who obtain credit         quotation marks omitted).
  fully intend to repay their debts. When            Fourth. The FDCPA is construed
  default occurs, it is nearly always due to     broadly so as to effectuate its remedial
  an unforeseen event such as                    purposes and a debt collector's conduct is
  unemployment, overextension, serious           judged from the standpoint ofthe "least
  illness or marital difficulties or divorce."   sophisticated consumer," Brown v. Card
  FTC v. Check Investors, Inc., 502 F.3d         Serv. Ctr,464 F.3d 450,453n1 (3d Cir.
  159, 165 (3d Cir. 2007). Nevertheless,         2006). In this way,"the FDCPA protects


                                                                                  page 10 of 14
Case 2:21-cv-01257-BRM-ESK    Document
       UNN-L-004157-20 12/14/2020         1-2 PgFiled
                                  3:16:16 PM     11 of01/27/21    Page
                                                       14 Trans ID:     15 of 21 PageID: 20
                                                                    LCV20202272634




  all consumers, the gullible as well as the      claim, a plaintiff must prove that(1)she is
  shrewd." Clomon v. Jackson, 988 F.2d            a consumer,(2)the defendant is a debt
   1314, 1318(2d Cir. 1993). For example, a       collector,(3)the defendant's challenged
 "debt collection letter is deceptive where it    practice involves an attempt to collect a
  can be reasonably read to have two or          'debt' as the Act defines it, and(4)the
   more different meanings, one of which is       defendant has violated a provision ofthe
  inaccurate."Id. at 455. Furthermore,            FDCPA in attempting to collect the debt."
  except where the Act expressly makes           Douglass v. Convergent Outsourcing, 765
  knowledge or intent an element of the           F.3d 299, 303(3d Cir. 2014).
  violation, the "FDCPA is a strict liability         Eighth. Liability under the FDCPA
  statute." Allen ex rel. Martin v. LaSalle       is excused only when a debt collector
  Bank, NA.,629 F.3d 364,368(3d Cir.              establishes, as an affirmative defense, the
  2011)(citing, in footnote 7, supporting         illegal conduct was either "not intentional
  authorities from the Second, Seventh,           and resulted from a bona fide error
  Ninth and Eleventh Circuits).                   notwithstanding the maintenance of
      Fifth.     The FDCPA creates no             procedures reasonably adapted to avoid
  special exceptions for attorneys — even         any such error," 15 U.S.C. § 1692k(c), or
  when that conduct falls within conduct          an "act done or omitted in good faith in
  traditionally performed only by attorneys.      conformity with any advisory opinion of
  Heintz v. Jenkins, 514 U.S. 291 (1995).         the" Consumer Financial Protection
  For example, there is no "litigation            Bureau, 16 U.S.C. § 1692k(e). Thus,
  privilege" for debt collecting attorneys.       common law privileges and immunities
  Sayyed v. Wolpoff& Abramson,485 F.3d            are not available to absolve a debt
  226(4th Cir. 2007)."Attorneys who               collector from liability under the FDCPA.
  regularly engage in debt collection or debt     See, Heintz v. Jenkins, 514 U.S. 21,
  collection litigation are covered by the       (1995); Allen ex rel. Martin v. LaSalle
  FDCPA,and their litigation activities must     Bank, NA.,629 F.3d 364,369(3rd Cir.
  comply with the requirements of that           2011); and Sayyed v. Wolpoff&
  Act." Piper v. PortnoffLaw Associates,         Abramson,485 F. 3d 236, 232-233 (4th
  396 F.3d 227, 232(3d Cir. 2005). Indeed,        Cir. 2007).
 "[a]buses by attorney debt collectors are            Ninth.     A debt collector who
  more egregious than those of lay                violates any provision of the FDCPA is
  collectors because a consumer reacts with       liable for "additional damages"(also
  far more duress to an attorney's improper      called "statutory damages") up to
  threat of legal action than to a debt          $1,000.00, and attorney's fees and costs.
  collection agency committing the same           15 U.S.C. § 1692k(a). The absence of
  practice." Crossley v. Lieberman, 868           actual damages is not a bar to such actions
  F.2d 566,570(3d Cir. 1989).                    as "Congress may enact statutes creating
      Sixth.     Liability under the FDCPA       legal rights, the invasion of which creates
  arises upon the showing ofa single             standing, even though no injury would
  violation. Taylor v. Perrin, Landry,           exist without the statute." Linda R.S. v.
  deLaunay & Durand, 103 F.3d 1232, 1238         Richard D.,410 U.S. 614,617 n3(1973).
 (5th Cir. 1997); Bentley v. Great Lakes         Indeed, Congress, through "the FDCPA[,]
  Collection Bureau,6 F.3d 60,62-3(2d            permits and encourages parties who have
  Cir. 1993).                                    suffered no loss to bring civil actions for
     Seventh. "To prevail on an FDCPA            statutory violations." Jacobson, supra,
                                                                                  page 11 of 14
Case 2:21-cv-01257-BRM-ESK    Document
       UNN-L-004157-20 12/14/2020         1-2 PgFiled
                                  3:16:16 PM     12 of01/27/21   Page
                                                       14 Trans ID:    16 of 21 PageID: 21
                                                                    LCV20202272634




  516 F.3d at 96(emphasis added).
      Tenth.      The FDCPA also provides
  for class relief"capped" at the lesser of
  $500,000 or 1% of the debt collector's net
  worth. 15 U.S.C. § 1692k(a)(2)(B).
 "Representative actions, therefore, appear
  to be fundamental to the statutory
  structure ofthe FDCPA." Weiss, supra,
  385 F.3d at 345. Indeed, while limiting
  class relief, Congress nevertheless
  recognized the effectiveness of class
  actions to enforce the FDCPA and,
  therefore, mandated that a class action
  should be maintained "without regard to a
  minimum individual recovery." Id. When
  a debt collector opposes class certification
  based on its minimal or negative net
  worth,"there is a chance that no claims
  would proceed against Defendants due to
  a lack offinancial incentive, thereby
  leaving unpunished allegedly thousands of
  FDCPA violations. This is exactly the
  kind of result Congress intended to avoid
  through the creation of the class action
  form." Barkouras v. Hecker, 2006 WL
  3544585,2006 U.S.Dist.Lexis 88998
 (D.N.J. Dec. 8, 2006).




                                                                            page 12 of 14
Case 2:21-cv-01257-BRM-ESK    Document
       UNN-L-004157-20 12/14/2020         1-2 PgFiled
                                  3:16:16 PM     13 of01/27/21   Page
                                                       14 Trans ID:     17 of 21 PageID: 22
                                                                    LCV20202272634




                                          SCHEDULE "2"
                                        CLASS DEFINITION
          Excluding persons who,prior to the date this action is certified to proceed as a class

   action, either:

                     (a) died,

                 (b)obtained a discharge in bankruptcy,

                 (c)commenced an action in any court against ALLTRAN alleging a
                  violation of the Fair Debt Collection Practices Act,

                 (d)signed a general release of claims against ALLTRAN,or

                 (e) is a Judge assigned to this case or member ofsuch Judge's staff or
                  immediate family,

  the "Class" is defined to consist of:

                     Each natural person who received a dunning letter from Defendant on behalf
                     of original creditor, Credit One Bank, N.A. with misleading and deceptive
                     language with respect to presenting settlement offers that are open for at
                     least forty-five (45) days without a deadline to pay and informing the
                     consumer that"we are not obligated to renew these offers."
                     during the Class Period in an attempt to collect on a Debt, where:

                           "Class Period" means the one-year period beginning on and
                           including December 13, 2019 and ending on and including
                           December 31, 2020;
Case 2:21-cv-01257-BRM-ESK    Document
       UNN-L-004157-20 12/14/2020          1-2PgFiled
                                  3:16:16 PM     14 of01/27/21    Page
                                                       14 Trans ID:     18 of 21 PageID: 23
                                                                    LCV20202272634




                               •     SCHEDULE "3"
                           DEFINITION OF CLASS CLAIMS

         All Claims arising under the Fair Debt Collection Practices Act based on or arising from

   ALLTRAN's dunning letters.




                                               -14-
Case 2:21-cv-01257-BRM-ESK     Document
        UNN-L-004157-20 12/14/2020 3:16:16 1-2 Filed
                                           PM Pg  1 of01/27/21
                                                      2 Trans ID:Page 19 of 21 PageID: 24
                                                                 LCV20202272634




  Exhibit A
Case 2:21-cv-01257-BRM-ESK    Document
        UNN-L-004157-20 12/14/2020 3:16:161-2
                                          PM PFiled 01/27/21 Page 20 of 21 PageID: 25




                                                NOT1CF OF COI L F:CT ION AND SETTLEMENT OFFERS
                                           t illtrill.^::),4414n. ''1,
                                                                     4'0 tr,      0,ty %,./. ,.(., x              , .,..,
                                                                                 ,
                                                                                 c •L -,,,,,,,,t4i4, ,,..,... , ,... ,...•;,.v.,-,/.. - 4 -         1111A.
                                                                                                                                                          ,c•,1,1.,,..
                                                                                                                                        wit ,  u • 1
                                                                                                                                             -::
              ....odibredit tine bank N..A.'a •• i t h. s boon tirthase 8.y LVNV .'i:incling'Ll..0 ond spiace.
              have been ccrtiacted fo'i' the recxnilry efforts of your delinquent accoUn4t. -.'• .. -.;',.• ', •- ;. ,'.;'-,-;•,.. i•• •:-,                .,7 4K
       ,l. • irl'en etfOii.lo resolve this matter  we   have     been  authorized  to negotiate     se'ttlement         Orme     on     Ole   ao .Catir*        „ .r e,                                        ir
                                                                                                 eieality;';••.„ • .'' .,.,. • ''.-: . '. ,' ., ,",',
                 , , . settlement opportunities to make resolution of your account
            following
                                                                                            .. • :' :,;•. , . ;..,:,. ,f!                   k'•'.-;
                     .                                                          • .
               1. :Settle your account now In 1 lump sum payment of $434.18. • This'll;          . a.sa  • vingsef
                                                                                                              ,, .        30% on you iltstanding     ., ,       ..                               , s„,,.
               EgOrld Your time and settle your account In 6 Monthly payments Of$82,70,end.1 Monthly opyrneht_Pf1
'.•' ..,** 'roavings of       20% on your`outstanding                        balance.--,...;:i..      ,- 1 .'..: .: `4. ..        , 4!:', - ': to f•'!," ?'''-l.i. .7',.-'•,',' .,!a,*,'-,0         ,.,
                                                                                               ... •,,- ,             r.       ..:;,1.-•., --.... ... -i..- '..;1•:::, . ,,.•-,,                 .
                           . - -.-.•• •:-- ,., -..
 ,,.. • . .,..1•.;... ,.. :74.                                               • - ,..,,,
                                                • -- - •-, : ,•..,,:.. • ... ,    • .'...-:. ..,,.,•-1- 4,i - ...
                                                                                                               •;.- %•,,,..,!,-.. .:,..-:x•-.!e-••-,,,! .t,„:", •••• •- ,,---4., ,  44•,4 .',4,.. :1;"*,ii• , •' 41
    73:..: ,tii•ttl.t.rsoxtqqd your.time and settle your aCcounfin-11"mOnthly                .,                                 payments of$45.52 and,:1 monthly payment OT*4cf.0, .,,..
                                                                                                                                       , ,.. • - . • ., .                , -•_:'... 1,- , - . ,:....• .' ,. ,.-;•,,: -; ::,.:.;,%--, ,
       . - • To resolve your debt online                                     visit us,at www,AlltransiecUrepay.'corn. - : ,, — ,,-,,:•• '.                                                     '' ', ,'i',''', . .'4'. i,.,:. ':' '.0+7. t'-',1
    To take advantage of this opportunity 10 settle Your account Call Michael kvisier:o at                                                                866       611  616i.        These           Offera are Vaiid.,,pr.st.'1„:„..
    least 45 days kora the date of this letter, If you with to Make a payment proposal after that time, or if you need additional time to..,....::,.
    respond to these offers, please call us to discuss it. We are not obligated to renew these offers,                                                                                                                                        .,
                                                                                                                                                                                                        .         : ...




                                                                                                                   " •
 This communication is from a debt collector This is an attempt to collect a debt and any information obtained wip.be used tor.that purPo
                                                                                                                                                                                                                    '                 -

                                                                      CUSTOMER SERVICE AND PAYMENT INFORMATION
                                                                                                TOLL FREE PHONE AND HOURS: -                                                  SEND
                                                                                                                                                                                tran ng1
                                                                                                                                                                                      )'
                                                                                                                                                                                       /4Iat_nicyr OpR P                 . Etfrr
                                                                                                                                                                                                                         tA
                             Pay your bill online!
                                                                                                         866-511-6 151
                                 Visit us at                                                  mon-Tues issm-apm, Wed - liam-bpm                                     .       -P.O. Box 722901
                     www.Alltransecurepav,corn                                                •Thur-Fri - 8am-7pm, Sat - 8am-12pm                                            Houston, TX 77272-2901

                                                            Please detach and return with payment in the enclosed envelope,                                                                                                               R2N7.

                    PO BoX 1952                                                                                           I authorize the following amount to be charged to   creditz
                    Southgate, MI 48195-0952                                                                              card shown)°= 0 nek 0
                                                                                                                          Cardholder name:                         Exp. Date:
                                                                                                                                                                            . •-•
                                                                                                                          Account #:                                      "jou Dam
                     12113/19                                                                                             Amount $:               Signature:          '
                                                                                                                          File Number: 23311582 Account Balance: $620.25.
                                                                                                                          Original Account #: xxxxmovO00C111111111
                                                                                                                                                                                 •
                     1111111011"111111111                                                                                                        PLEASE SEND ALL CORRESPONDENCE TO
                                          11111"11111011111111111ITIIII'll'Ill111
                     Brett B ars                                                                                                                 ALLTRAN FINANCIAL, LP • .
                                                                                                                                                 P.O. BOX 722901
                                                      033-1905                                                                                   HOUSTON,TX 77272=2901
                                                                                                                                                  1111"111"1"1111111"1111"11111111111 1
                                                                                                                                                                                       110111111111*:
                                                                                                                                                                                           -
                                                           ..     •                     Toll Free*: 865-51175151
Case 2:21-cv-01257-BRM-ESK    Document
        UNN-L-004157-20 12/14/2020 3:16:161-2 Filed
                                          PM Pg  1 of01/27/21
                                                      1 Trans ID:Page 21 of 21 PageID: 26
                                                                 LCV20202272634




                          Civil Case Information Statement
   Case Details:,UNION P I CivilPñ Dooket#1-0041571-20:

  Case Caption: BYARS BRETT VS ALLTRAN FINANCIAL, L                Case Type: TORT-OTHER
  .P.                                                              Document Type: Complaint with Jury Demand
  Case Initiation Date: 12/14/2020                                 Jury Demand: YES -6 JURORS
  Attorney Name: ALLA GULCHINA                                     Is this a professional malpractice case? NO
  Firm Name: STERN THOMASSON LLP                                   Related cases pending: NO
  Address: 150 MORRIS AVE STE 205                                  If yes, list docket numbers:
  SPRINGFIELD NJ 07081                                             Do you anticipate adding any parties (arising out of same
  Phone: 9733797500                                                transaction or occurrence)? NO
  Name of Party: PLAINTIFF: Byars, Brett
  Name of Defendant's Primary Insurance Company                    Are sexual abuse claims alleged by: Brett Byars? NO

 (if known): None



        THE INFORMATION PROVIDED ON THIS FORM CANNOT BEINTRODUCED INTO EVIDENCE
                        CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATICA




   Do parties have a current, past, or recurrent relationship? NO
   If yes, is that relationship:
   Does the statute governing this case provide for payment of fees by the losing party? NO
   Use this space to alert the court to any special case characteristics that may warrant individual
   management or accelerated disposition:



   Do you or your client need any disability accommodations? NO
           If yes, please identify the requested accommodation:



   Will an interpreter be needed? NO
            If yes,for what language:


  Please check off each applicable category: Putative Class Action? YES Title 59? NO Consumer Fraud? NO



  I certify that confidential personal identifiers have been redacted from documents now submitted to the
  court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

  12/14/2020                                                                                             /s/ ALLA GULCHINA
  Dated                                                                                                              Signed
